COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Salesforce.com, Inc.

Appellate case number:     01-22-00045-CV

Trial court case number: 2020-28545-A

Trial court:               11th District Court of Harris County

         Relator, Salesforce.com, Inc., filed a petition for writ of mandamus and motion for
temporary relief on January 25, 2022. Both the petition and motion for temporary relief contained
a certificate of service, certifying that the petition and motion had been served electronically on all
counsel of record. The Court issued an order early on the morning of January 26, 2022, granting
the motion for temporary relief and staying trial court proceedings. Later, that morning, relator’s
counsel filed a letter admitting that counsel of record were not served because of counsel’s
mistaken belief that filing documents with the Court’s electronic filing system would automatically
serve all counsel of record. Relator advised that counsel of record had been served on January 26,
2022.
        On January 27, 2022, real parties in interest filed a motion to reconsider the decision to
stay all proceedings. Real parties noted that the stay was entered before real parties knew that a
motion for temporary relief had been filed. Real parties also state that a hearing is set in the trial
court on Friday, January 28, 2022, concerning discovery issues. Finally, real parties assert that
relator’s asserted basis for a stay—potential loss of immunity—has no merit based on the holding
by the Texas Supreme Court in In re Facebook, 625 S.W.3d 80 (Tex. 2021).
       The Court grants the motion to reconsider and lifts the stay entered by order of January
26, 2022. The Court understands that relator opposed the motion to reconsider and therefore, the
Court will consider any response to the motion to reconsider and to this Court’s decision to lift the
stay should relator file one within the next 10 days.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___January 27, 2022_____